Exhbit VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions, except per share amounts) (Unaudited) Three Months Twelve Months Ended December 31 Ended December 31 2009 2008 2009 2008 OPERATING REVENUES: Gas utility $ 306.1 $ 430.3 $ 1,066.0 $ 1,432.7 Electric utility 127.9 121.9 528.6 524.2 Nonutility revenues 134.6 155.1 494.3 527.8 Total operating revenues 568.6 707.3 2,088.9 2,484.7 OPERATING EXPENSES: Cost of gas sold 177.5 297.1 618.1 983.1 Cost of fuel and purchased power 46.9 39.7 194.3 182.9 Cost of nonutility revenues 53.8 83.8 207.5 282.2 Other operating 136.4 137.9 514.0 506.3 Depreciation and amortization 53.6 49.8 211.9 192.3 Taxes other than income taxes 15.0 20.6 63.0 74.5 Total operating expenses 483.2 628.9 1,808.8 2,221.3 OPERATING INCOME 85.4 78.4 280.1 263.4 OTHER INCOME (EXPENSE): Equity in earnings of unconsolidated affiliates 14.7 8.4 3.4 37.4 Other income (loss)- net 3.1 (0.3 ) 13.7 2.1 Total other income 17.8 8.1 17.1 39.5 INTEREST EXPENSE 26.0 25.4 100.0 97.8 INCOME BEFORE INCOME TAXES 77.2 61.1 197.2 205.1 INCOME TAXES 22.6 24.0 64.1 76.1 NET INCOME $ 54.6 $ 37.1 $ 133.1 $ 129.0 AVERAGE COMMON SHARES OUTSTANDING 80.8 80.6 80.7 78.3 DILUTED COMMON SHARES OUTSTANDING 81.0 80.8 81.0 78.7 EARNINGS PER SHARE OF COMMON STOCK BASIC $ 0.68 $ 0.46 $ 1.65 $ 1.65 DILUTED $ 0.67 $ 0.46 $ 1.64 $ 1.63 VECTREN UTILITY HOLDINGS AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions) (Unaudited) Three Months Twelve Months Ended December 31 Ended December 31 2009 2008 2009 2008 OPERATING REVENUES: Gas utility $ 306.1 $ 430.3 $ 1,066.0 $ 1,432.7 Electric utility 127.9 121.9 528.6 524.2 Other 0.4 - 1.6 1.8 Total operating revenues 434.4 552.2 1,596.2 1,958.7 OPERATING EXPENSES: Cost of gas sold 177.5 297.1 618.1 983.1 Cost of fuel and purchased power 46.9 39.7 194.3 182.9 Other operating 76.7 82.6 304.6 300.3 Depreciation and amortization 46.1 42.3 180.9 165.5 Taxes other than income taxes 14.1 20.5 60.3 72.3 Total operating expenses 361.3 482.2 1,358.2 1,704.1 OPERATING INCOME 73.1 70.0 238.0 254.6 OTHER INCOME - NET 1.7 (0.9 ) 7.8 4.0 INTEREST EXPENSE 20.3 20.4 79.2 79.9 INCOME BEFORE INCOME TAXES 54.5 48.7 166.6 178.7 INCOME TAXES 18.6 18.0 59.2 67.6 NET INCOME $ 35.9 $ 30.7 $ 107.4 $ 111.1 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS (Millions - Unaudited) December 31, December 31, 2009 2008 ASSETS Current Assets Cash & cash equivalents $ 11.9 $ 93.2 Accounts receivable - less reserves of $5.2 & $5.6, respectively 162.4 226.7 Accrued unbilled revenues 144.7 197.0 Inventories 167.8 131.0 Recoverable fuel & natural gas costs - 3.1 Prepayments & other current assets 95.1 124.6 Total current assets 581.9 775.6 Utility Plant Original cost 4,601.4 4,335.3 Less:accumulated depreciation & amortization 1,722.6 1,615.0 Net utility plant 2,878.8 2,720.3 Investments in unconsolidated affiliates 186.2 179.1 Other utility and corporate investments 33.2 44.2 Other nonutility investments 46.2 27.4 Nonutility property - net 482.6 390.2 Goodwill - net 242.0 240.2 Regulatory assets 187.9 216.7 Other assets 33.0 39.2 TOTAL
